Citation Nr: 1750910	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-34 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left bundle branch block (LBBB) resulting from aortic valve replacement surgery performed in June 2009 at a VA facility.
 
2.  Entitlement to special monthly compensation (SMC) based upon the need for the regular aid and attendance of another person due to service-connected disabilities.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to an initial disability rating higher than 10 percent for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In the August 2011 rating decision on appeal, the RO granted service connection for bilateral hearing loss and assigned a noncompensable initial rating.  In a July 2014 rating decision, the initial rating was increased to 10 percent for the entire period of the claim.  However, the Veteran has not indicated he is satisfied with the rating assigned, and as such, the issue remains in appellate status.

The record before the Board consists of electronic records within the Veterans Benefits Management System.

The issue of entitlement to service connection for a dental condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for erectile dysfunction and entitlement to an increased initial rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran's LBBB was caused by his June 2009 aortic valve replacement surgery at a VA facility, and the evidence is at least in equipoise as to whether the surgery was performed under conditions not consented to by the Veteran.

2.  The weight of the evidence shows that the Veteran's service-connected disabilities have resulted in functional impairments that necessitate the regular aid and attendance of another person to perform activities of daily living.

3.  The Veteran has met the threshold percentage requirements and the evidence is at least in equipoise as to whether he is unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.
 

CONCLUSIONS OF LAW

1.  The requirements for the payment of compensation benefits for a LBBB have been met.  38 U.S.C.A. § 1151 (West 2015); 38 C.F.R. § 3.361 (2017).

2.  The criteria for SMC based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114 (l), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2017).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 U.S.C.A. § 3.102, 3.340, 3.341, 4.16, 4.19 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claims.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to the Veteran's claims.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Compensation under § 1151 for a LBBB

The record shows the Veteran underwent aortic valve replacement surgery at a VA facility in June 2009.  He is seeking compensation under 38 U.S.C.A. § 1151 for a left bundle branch block (LBBB) which resulted from the surgery.

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  An additional disability is qualifying if the disability was not the result of the veteran's willful misconduct and if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the United States Secretary of Veterans Affairs, either by a VA employee or in a VA facility, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2015); 38 C.F.R. § 3.361 (2017).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part caused a veteran's additional disability, it must be shown that the VA care caused the veteran's additional disability and that either VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished the relevant care without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2017).

In this case, the Veteran underwent aortic valve replacement surgery at a VA facility in June 2009, and subsequently developed a LBBB.  The medical evidence of record indicates the June 2009 surgery was the cause of the LBBB.  Specifically, June 2009 post-surgery notes state the newly-developed LBBB was "likely from" the valve surgery.  In an August 2010 examination report, a VA examiner stated that the Veteran's LBBB was as likely as not caused by his cardiac surgery.  The examiner went on to state that the LBBB was not an uncommon result from the type of surgery undergone by the Veteran, and was not an indication of negligence, carelessness, lack of skill, or similar instance of fault on the part of VA personnel.  The examiner further explained that the Veteran's LBBB was not necessarily associated with any symptoms, and that the condition was properly monitored following surgery.

Importantly, on an "Admissions and Healthcare Services Agreement" signed on the date of the Veteran's surgery, a handwritten notation appears which states "I do not give permission for resident to perform surgery!"  In statements submitted to the Board, the Veteran and his spouse explained that the Veteran added this notation due to a bad experience he had had with a cardiac catheterization performed by a resident surgeon.

Upon a review of the Veteran's surgical and other cardiac treatment notes, it appears the June 2009 surgery was performed by Dr. F.E., an attending cardiac surgeon.  However, the records also show Dr. M.Y. and Dr. N.B. participated or assisted in the surgery.  Records show the latter two surgeons were residents at the time of the June 2009 surgery.

The Board notes the record is unclear as to what extent Dr. M.Y. and Dr. N.B. performed or participated in the Veteran's surgery.  The Board further notes the medical evidence of record contains no indication that VA personnel failed to perform the June 2009 surgery with a degree of care that would be expected of a reasonable health care provider.  However, in light of the evidence showing the Veteran asserted limitations on his consent with regard to the June 2009 surgery, and the surgical notes' indication that resident surgeons did participate in the surgery, the Board finds the evidence is at least in equipoise as to whether the surgery was performed, in some respect, without the Veteran's informed consent.  Because the medical evidence shows the Veteran's LBBB was caused by the surgery, the Board finds compensation under the provisions of 38 U.S.C.A. § 1151 for a LBBB is warranted.

Entitlement to SMC

Special monthly compensation is payable under 38 U.S.C.A. § 1114 (l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l) (West 2015); 38 C.F.R. § 3.350 (b) (2017). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350 (b) (2017).  Under 38 C.F.R. § 3.352 (a), the following factors will be accorded consideration in determining whether a veteran is in need of regular aid and attendance of another person: (1) inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a) (2017).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352 (a) (2017); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

In this case, service connection is in effect for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; right and left lower extremity peripheral neuropathy, each rated as 20 percent disabling; right and left upper extremity peripheral neuropathy, each rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  His combined rating is 90 percent.

The Veteran underwent a VA general medical examination in February 2010.  The examiner stated the Veteran was not permanently bedridden or hospitalized, and could travel beyond his domicile.  He noted the Veteran usually sat and watched television most of the time, and walked his dog every day outside, but had an unsteady gait and frequent tripping and falling, as well as confusion and forgetfulness with regard to turning off his stove and oven, and short-term memory loss.  The examiner noted the Veteran's lower extremity weakness and imbalance affected his ability to protect himself from his daily environment, and stated he did not believe the Veteran was capable of managing his personal financial affairs, and that the Veteran's wife took care of his financial obligations.

In support of his claim, the Veteran submitted a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) completed by a nurse practitioner at his local VA Medical Center (VAMC) in September 2014.  The examiner noted the Veteran required the use of a cane due to his neuropathy and resulting unsteady gait, and that he could not cook his own food.  In addition, he was noted to require help eating on occasion due to hand and finger cramping.  He was further noted to need help in and out of the tub to bathe, and to have the temperature of the water checked.  The examiner also noted the Veteran needed help dressing and had to be reminded of his hygiene needs due to frequent loss of bladder and bowel control.  The Veteran was further noted to become easily confused and to have memory difficulties, necessitating help with his medications and finances.  The examiner also noted the Veteran's PTSD caused anger, anxiety, and unprovoked irritability.  In sum, the examiner found the Veteran needed daily caretaker assistance with his activities of daily living, and with leaving the home. 

In an October 2014 statement, the Veteran's wife asserted that she had cared for the Veteran continuously since his June 2009 heart surgery.  She explained the Veteran could not be left unattended due to his dizziness and short-term memory loss as well as an increase in his PTSD symptoms.  She stated she had to handle the Veteran's finances and medications, and to continuously remind him regarding his hygiene, as he was frequently incontinent of urine and stool.  She further noted the Veteran had unwarranted violent outbursts and difficulty communicating, and kept himself socially isolated.  She further explained the Veteran's bilateral upper extremity neuropathy involved cramping and numbness in both hands, which resulted in frequent burns and made him unable to prepare meals or eat without assistance.

The Board briefly notes that while entitlement to compensation under 38 U.S.C.A. § 1151 has been granted for the Veteran's LBBB related to his June 2009 surgery, the Veteran is not service connected for the aortic stenosis and atrial fibrillation which necessitated that surgery.  In this regard, it is unclear to what extent some of the Veteran's symptoms, to include dizziness, confusion, and memory loss, may be related to his non-service-connected underlying heart condition.  In addition, the record shows the Veteran has a serious non-service-connected lower back disability.  However, upon a thorough review of the foregoing, and having resolved all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran requires the regular aid and attendance of another person due to his service-connected disabilities.

Accordingly, granting of SMC based on the need for the regular aid and attendance of another person due to service-connected disabilities is warranted.

Entitlement to a TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2017). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. §  4.16 (a) (2017).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §  3.341, 4.16, 4.19 (2017).

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 3.340, 3.341, 4.16 (2017).

The Board again notes that service connection is in effect for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; right and left lower extremity peripheral neuropathy, each rated as 20 percent disabling; right and left upper extremity peripheral neuropathy, each rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran's combined evaluation is 90 percent.  As such, he has satisfied the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

The Board notes the severity of the Veteran's service-connected disabilities has been detailed in the section above related to entitlement to SMC.  In particular, the Board notes the evidence shows the Veteran's service-connected disabilities render him unable to leave his home or to perform activities of daily living, to include bathing, dressing, preparing meals, eating, and ambulating, without the regular aid and attendance of another person.

In addition, the Board notes that in a January 2015 VA psychiatric examination report, a VA examiner indicated the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner specifically indicated the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, impaired impulse control, such as unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene.  The examiner remarked that the Veteran's physical medical problems compounded and complicated his psychiatric symptoms, and that although it was difficult to separate the physical and psychiatric symptoms, it was certain that the Veteran's multiple medical problems as well as his demonstrated concentration problems, agitation, and reactivity to minimal stressors, would impair his ability to secure and maintain viably gainful employment, in either a physical or sedentary setting.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities are sufficiently severe as to render him unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  Accordingly, granting of entitlement to a TDIU is warranted.


						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left bundle branch block (LBBB) resulting from aortic valve replacement surgery performed at a VA facility in June 2009 is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to SMC based on the need for regular aid and attendance of another person due to service-connected disabilities is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.

Service connection for erectile dysfunction

The record shows the Veteran has been diagnosed with erectile dysfunction.  In an August 2009 statement, while describing symptoms associated with his service-connected PTSD, the Veteran stated he had had long periods of impotence since his service in Vietnam.  In a February 2010 VA general medical examination report, a VA examiner indicated that the etiology of the Veteran's erectile dysfunction was unknown.  In a February 2011 VA examination report, a VA examiner noted the Veteran was diagnosed with type II diabetes mellitus in 2010, and that his erectile dysfunction had been present for more than 30 years prior to the diabetes diagnosis.  As such, the examiner found the Veteran's erectile dysfunction was not related to his diabetes, but was instead related to low testosterone shown by laboratory results.  In a January 2015 examination report, a VA examiner indicated the Veteran's erectile dysfunction was attributable to his type II diabetes mellitus, but provided no explanation for this finding.

Upon review, the Board notes that although the February 2011 VA examiner found the Veteran's erectile dysfunction was not caused by his service-connected type II diabetes mellitus, he provided no opinion as to whether the condition may have been aggravated by the diabetes.  In addition, no opinions have been obtained addressing whether the Veteran's erectile dysfunction may have had its onset during service, or whether it may be etiologically related to his service-connected PTSD.  Under these circumstances, the Board finds a remand is warranted in order to obtain a VA medical opinion addressing these issues.

Increased initial rating for bilateral hearing loss

The Board notes that where the evidence indicates that a service-connected disability has worsened since the last VA examination, and that examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d) (West 2015); 38 C.F.R. § 3.159 (c)(4) (2017); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In this case, the Veteran's representative has requested that the claim for an increased initial rating for bilateral hearing loss be remanded for a contemporaneous examination.  The record shows the Veteran was last afforded a VA audiology examination in February 2010.  Since that time, VA outpatient treatment records show the Veteran's VA-provided hearing aids have required adjustment on several occasions.  Under these circumstances, the Board finds a remand is warranted for a contemporaneous examination to assess the current severity of the Veteran's service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, forward the Veteran's claims file to a qualified VA examiner to determine the etiology of his erectile dysfunction.  All pertinent evidence of record must be made available to and reviewed by the examiner.  If the examiner determines an additional examination is indicated, such examination should be scheduled.

Following a review of the relevant records and lay statements, and an additional examination if indicated, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction originated during or is otherwise etiologically related to his military service.

If not, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is proximately due to his service-connected PTSD and/or type II diabetes mellitus.

If not, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction has been aggravated (permanently worsened beyond its natural progression) by his service-connected PTSD and/or type II diabetes mellitus.

If aggravation is found, the examiner should provide an opinion, to the extent possible, as to:

a) the baseline manifestations of the Veteran's erectile dysfunction found prior to aggravation; and

b) the increased manifestations which, in the examiner's opinion, are due to his service-connected PTSD and/or type II diabetes mellitus.

In providing his or her opinions, the examiner must address the Veteran's lay statements to the effect that he had long periods of impotence ever since serving in Vietnam.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Afford the Veteran a VA examination to determine the current severity of his service-connected bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

4.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


